

113 SRES 549 ATS: Designating October 26, 2014, as Day of the Deployed.
U.S. Senate
2014-09-16
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



III113th CONGRESS2d SessionS. RES. 549IN THE SENATE OF THE UNITED STATESSeptember 16, 2014Mr. Hoeven (for himself, Mr. Roberts, Ms. Heitkamp, Mr. McConnell, and Mr. Blunt) submitted the following resolution; which was considered and agreed toRESOLUTIONDesignating October 26, 2014, as Day of the Deployed.Whereas more than 2,500,000 individuals serve as members of the United States Armed Forces;Whereas several hundred thousand members of the Armed Forces rotate each year through deployments
			 to 150 countries in every region of the world;Whereas more than 2,500,000 members of the Armed Forces have deployed to the area of operations of
			 the United States Central Command since the September 11, 2001, terrorist
			 attacks;Whereas the United States is kept strong and free by the loyal military personnel from the total
			 force (the regular components and the National Guard and the Reserves),
			 who protect the precious heritage
			 of the country through their positive declaration and actions;Whereas members of the Armed Forces serving at home and abroad have courageously answered the call
			 to duty to defend the ideals of the United States and to preserve peace
			 and freedom around the world;Whereas members of the Armed Forces personify the virtues of patriotism, service, duty, courage,
			 and sacrifice;Whereas the families of members of the Armed Forces make important and significant sacrifices for
			 the United States; andWhereas the Senate designated October 26 as Day of the Deployed in 2011, 2012, and 2013: Now, therefore, be itThat  the Senate—(1)designates October 26, 2014, as Day of the Deployed;(2)honors the deployed members of the United States Armed Forces and their families;(3)calls on the people of the United States to reflect on the service of those members of the Armed
			 Forces, wherever they serve, past, present, and future; and(4)encourages the people of the United States to observe Day of the Deployed with appropriate
			 ceremonies and activities.